DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 8/23/2021, with respect to claims 1-20 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 1, i.e. the previously allowed claim language, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2-15 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reason.
The specific limitations of claim 16 i.e. “wherein the first gear is not disposed adjacent to the second gear when the first housing rotates with respect to the second housing about an axis orthogonal with the first side surface on a fixed contact point,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 17-18 depend, either directly or indirectly, from claim 16 and are therefore allowed for at least the same reason.
The specific limitations of claim 19 i.e. the previously allowed claim language, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 20 depend, either directly or indirectly, from claim 19 and are therefore allowed for at least the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee
Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the

(IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                September 9, 2021